FILED BY CLERK
                           IN THE COURT OF APPEALS                    MAY 24 2011
                               STATE OF ARIZONA
                                                                       COURT OF APPEALS
                                 DIVISION TWO
                                                                         DIVISION TWO




STATE OF ARIZONA                              )
                                              )   2 CA-CR 2007-0244
                             Appellee,        )   DEPARTMENT A
                                              )
                  v.                          )   OPINION
                                              )
RONALD BRUCE BIGGER,                          )
                                              )
                            Appellant.        )
                                              )


           APPEAL FROM THE SUPERIOR COURT OF PIMA COUNTY

                               Cause No. CR20043995

                        Honorable Nanette M. Warner, Judge

                                    AFFIRMED


Thomas C. Horne, Arizona Attorney General
 By Kent E. Cattani and Joseph L. Parkhurst                                  Tucson
                                                              Attorneys for Appellee

Osborn Maledon, P.A.
 By Larry A. Hammond, Timothy J. Eckstein,
 Michael S. Catlett, and Kathleen Brody O‟Meara                             Phoenix
                                                             Attorneys for Appellant


B R A M M E R, Presiding Judge.
¶1           Ronald Bigger appeals from his convictions and sentences for first-degree

murder and conspiracy to commit first-degree murder.       He contends the trial court

committed reversible error by denying his request for a change of venue. He also asserts

the court erred by failing to preclude testimony offering probability analyses of

deoxyribonucleic acid (DNA) evidence because the analyses relied on theories not

generally accepted in the relevant scientific community, and by precluding evidence of

third-party culpability. We affirm.

                         Factual and Procedural Background

¶2           On appeal, we view the facts in the light most favorable to sustaining the

verdicts. See State v. Haight-Gyuro, 218 Ariz. 356, ¶ 2, 186 P.3d 33, 34 (App. 2008).

This case arises from the murder of D.S. on October 5, 2004. From 2001 to 2002, D.S.

and Bradley Schwartz worked as pediatric ophthalmologists in a practice owned by

Schwartz. In the fall of 2002, Schwartz stopped practicing medicine because the Arizona

Medical Board was in the process of suspending his license to practice due to his

substance abuse problems. After Schwartz‟s license was suspended, D.S. opened his own

practice.

¶3           When Schwartz returned to practice following his suspension, his business

was not doing well and he blamed D.S.          He asked numerous people if they knew

someone who would harm or kill D.S. for money. At one point he paid a friend to have

her husband, D.H., “harm D.S.
                        ”



                                           2
¶4            On the day D.S. was murdered, Bigger was seen at D.S.‟s office around 4:00

p.m. Around 5:00 or 6:00 p.m., several people saw an unidentified man wearing blue

“scrubs around the parking area outside D.S.‟s office. Sometime between 6:00 and 6:45
      ”

p.m., the clerk at a convenience store across the street from D.S.‟s office complex saw

Bigger in the store wearing blue “scrubs.
                                        ”

¶5            D.S. activated his office alarm at 7:26 p.m., suggesting he was leaving for

the night. At 10:30 p.m., an employee in the office complex discovered D.S.‟s body in the

parking lot. An autopsy revealed that D.S. had died from multiple stab wounds. His

wallet was found in his pants pocket. D.S.‟s automobile was missing, but was discovered

two days later.

¶6            That same evening Bigger arrived at a restaurant where Schwartz was

dining with a companion. Bigger arrived in a taxi and Schwartz paid the fare. The

companion recognized Bigger as someone she had met in Schwartz‟s office earlier in the

day. During dinner Schwartz asked Bigger “how the scrubs worked out. They left the
                                                                   ”

restaurant together and found hotel accommodations for Bigger, for which Schwartz paid.

The next day Schwartz withdrew $10,000 from his bank account. Soon thereafter Bigger

was seen carrying large amounts of cash.

¶7            Bigger and Schwartz were charged by indictment with first-degree murder

                                                                       —
and conspiracy to commit first-degree murder. They were tried separately Schwartz was




                                            3
tried first.1 After a twenty-eight-day trial, the jury found Bigger guilty of both charges.

He was sentenced to concurrent prison terms of natural life on both counts. This appeal

followed.

                                         Discussion

Venue

¶8            Bigger argues the trial court erred in denying his motion for a change of

venue, which he renewed and supplemented before and during his trial. He alleges

“extensive and prejudicial press coverage permeated the trial proceedings. When seeking
                                                                         ”

a change of venue on the basis of pretrial publicity, “the moving party shall be required to

prove that the dissemination of the prejudicial material will probably result in the party

being deprived of a fair trial. Ariz. R. Crim. P. 10.3(b). We therefore must determine
                              ”

„whether, under the totality of the circumstances, the publicity attendant to [Bigger‟s] trial
“

was so pervasive that it caused the proceedings to be fundamentally unfair.‟ State v. Cruz,
                                                                           ”

218 Ariz. 149, ¶ 13, 181 P.3d 196, 203 (2008), quoting State v. Blakley, 204 Ariz. 429, ¶

13, 65 P.3d 77, 82 (2003). This analysis involves two inquiries: “ did the publicity
                                                                 „(1)

pervade the court proceedings to the extent that prejudice can be presumed?; if not, then

(2) did defendant show actual prejudice among members of the jury?‟ Cruz, 218 Ariz.
                                                                  ”

149, ¶ 14, 181 P.3d at 203, quoting State v. Murray, 184 Ariz. 9, 26, 906 P.2d 542, 559

(1995).

        1
         The jury found Schwartz guilty of conspiracy to commit first-degree murder, but
was unable to reach a verdict on the charge of first-degree murder. He was sentenced to a
life term of imprisonment without the possibility of parole for twenty-five years.
                                              4
¶9             In denying the request for a change of venue, the court found much of the

publicity had been duplicative; it was impossible to determine from the record how many

people had been exposed to publicity in the case; most of the publicity was factual and

non-inflammatory; most of the inaccurate publicity had related to insignificant matters;

most of the outrageous commentary had been publicized in a newspaper of relatively

modest circulation; the volume of publicity had decreased significantly since D.S. had

been killed; and, some of the publicity had been generated by Bigger‟s and Schwartz‟s

attorneys. Bigger contends, however, that the media coverage was so “extensive and

outrageous that the court should have presumed prejudice. We review a court‟s ruling on
         ”

a motion for change of venue for an abuse of discretion. Cruz, 218 Ariz. 149, ¶ 12, 181

P.3d at 203.

               Presumed Prejudice

¶10            The burden of establishing a presumption of prejudice is “very heavy. Cruz,
                                                                                   ”

218 Ariz. 149, ¶ 20, 181 P.3d at 204. For a court to presume prejudice, “the publicity

must be „so unfair, so prejudicial, and so pervasive that [the court] cannot give any

credibility to the jurors‟ answers during voir dire.‟ Id. ¶ 15, quoting State v. Bolton, 182
                                                    ”

Ariz. 290, 300, 896 P.2d 830, 840 (1995). Media coverage must be so “
                                                                    „extensive or

outrageous that it permeated the proceedings or created a „carnival-like‟ atmosphere.‟ Cruz,
                                                                                     ”

218 Ariz. 149, ¶ 15, 181 P.3d at 204, quoting State v. Atwood, 171 Ariz. 576, 631, 832

P.2d 593, 648 (1992), overruled on other grounds by State v. Nordstrom, 200 Ariz. 229,

25 P.3d 717 (2001). Or, the publicity must be so outrageous that it turned the trial into a

                                             5
„mockery of justice or a mere formality.‟ State v. George, 206 Ariz. 436, ¶ 23, 79 P.3d
“                                       ”

1050, 1059 (App. 2003), quoting State v. Jones, 197 Ariz. 290, ¶ 44, 4 P.3d 345, 362

(2000). The mere exposure of jurors to publicity resulting in knowledge of the case will

not create a presumption of prejudice when jurors can set aside acquired information and

render a verdict based on the evidence. Cruz, 218 Ariz. 149, ¶ 14, 181 P.3d at 203-04.

¶11            A court will consider the effect of pretrial publicity and not merely its

quantity. Id. at 203. “[Courts] have been reluctant to presume prejudice if publicity was

primarily factual and non-inflammatory or if the publicity did not occur close in time to

the trial. Nordstrom, 200 Ariz. 229, ¶ 15, 25 P.3d at 727; see also Cruz, 218 Ariz. 149, ¶
         ”

18, 181 P.3d at 204 (prejudice not presumed where most coverage accurate and occurred

more than year before trial); Blakley, 204 Ariz. 429, ¶ 15, 65 P.3d at 82 (prejudice not

presumed where no evidence inflammatory language in articles affected proceedings and

most coverage occurred near time of crime or pretrial stages); Bolton, 182 Ariz. at 300,

896 P.2d at 840 (prejudice not presumed where most reports factually based and

repetitive).

¶12            Bigger directs us to several aspects of the pretrial publicity in his case, none

of which, individually or collectively, justifies a presumption of prejudice. He refers to

extensive press coverage that continued through his trial and included over 1,400

television news segments, 300 newspaper articles, and other electronic media coverage,

including a “blog and website. Although the volume of publicity here exceeds that which
                 ”

was at issue in various other Arizona cases, our supreme court repeatedly has stated the

                                               6
quantity of publicity alone will not justify a presumption of prejudice. See, e.g., Cruz,

218 Ariz. 149, ¶ 13, 181 P.3d at 203 (
                                     “We consider the effect of pretrial publicity, not

merely its quantity. ); Nordstrom, 200 Ariz. 229, ¶ 14, 25 P.3d at 727 ( considering a
                   ”                                                   “In

motion for change of venue, the court is concerned with the effect of pretrial publicity,

rather than its quantity.). Moreover, many of the media reports simply duplicated earlier
                        ”

material and did not mention Bigger. See State v. Bible, 175 Ariz. 549, 564, 858 P.2d

1152, 1167 (1993).

¶13           Bigger also alleges the pretrial publicity was inflammatory because of the

nature of the crime and the inaccuracy of some reports. But Arizona cases have upheld

the denial of a motion for a change of venue even when the alleged crime was heinous

and the media had reported inaccurate information. See, e.g., Bible, 175 Ariz. at 560,

564, 858 P.2d at 1163, 1167 (no presumption of prejudice in case where defendant

convicted of first-degree murder, kidnapping, and molestation of a child even though

some reports included inadmissible evidence and inaccurate information). The trial court

here determined most of the publicity was factual in nature and not inflammatory, and the

record supports that determination. The inaccurate or inadmissible information reported

by the media was an “exception[] to the largely factual information in the great bulk of the

news reports, and most occurred well in advance of Bigger‟s trial.
            ”                                                                 Id.; see also

Nordstrom, 200 Ariz. 229, ¶ 17, 25 P.3d at 727-28 (no presumption of prejudice where

most inflammatory, inaccurate, and inadmissible reports occurred many months before

trial).

                                             7
¶14           Bigger further argues the pretrial publicity was inflammatory because of the

“salacious details included in reports about Schwartz‟s personal life, controversy
                 ”

tangentially related to the case within the Pima County Attorney‟s Office, and reports

containing repeated references to a “hit man. Again, the record supports the trial court‟s
                                            ”

conclusion that most of the reports were factual, and many did not mention Bigger by

name. See Jones, 197 Ariz. 290, ¶ 45, 4 P.3d at 362 (no presumption of prejudice where

most articles factual and did not mention defendant directly). Although Bigger alleges

“[m]uch of the reporting was sensationalized, on the record before us it does not appear
                                            ”

the publicity gave rise to the “outrageous or “carnival-like atmosphere necessary for a
                                         ”                  ”

finding of presumed prejudice, and therefore we conclude the court did not abuse its

discretion in finding Bigger had failed to meet his burden of establishing that prejudice

should be presumed. See Cruz, 218 Ariz. 149, ¶ 17, 181 P.3d at 204.

¶15           Bigger also argues his and D.S.‟s relative status in the community supports a

presumption of prejudice. Although a victim‟s status in the community may explain the

extensive publicity surrounding a case, it is not, in and of itself, evidence that the

publicity is prejudicial.   In Cruz, the victim was an officer in the Tucson Police

Department and he had been killed in the line of duty; much of the publicity focused on

him. 218 Ariz. 149, ¶¶ 11, 16, 181 P.3d at 203, 204. Nevertheless, our supreme court in

that case determined the extensive publicity had not been “outrageous or “carnival-like for
                                                                    ”                  ”

                                                  —
the same reasons we already have noted in this case because the publicity mostly was

accurate and occurred well in advance of the trial. Id. ¶¶ 17-18.

                                             8
¶16           Bigger also contends he “could [not] have received a fai[r] trial in Pima

County because his trial was held after Schwartz was tried and convicted. We disagree
      ”

with Bigger‟s suggestion that if there is significant publicity about a case, it is impossible

for a defendant to receive a fair trial when the defendant is tried in the same venue as a

codefendant, particularly when, as in this case, the publicity surrounding the case is

mostly factual and non-inflammatory. Moreover, most of the publicity surrounding the

case occurred prior to Schwartz‟s May 2, 2006, conviction. Additionally, much of the

publicity after Schwartz‟s conviction did not mention Bigger or was not about Schwartz‟s

conviction.

¶17           Bigger further argues the number of jurors who had been exposed to

publicity in the case is evidence the pretrial publicity was unfair, prejudicial, and

pervasive.    Eighty-four percent of the prospective jurors stated they recalled some

publicity related to the case. Of those, thirty-five percent had formed an opinion about

the guilt of Schwartz or Bigger. After strikes for cause, seventy percent of the remaining

150 potential jurors remembered some publicity about the case and fifteen percent of

those had formed an opinion about the guilt of Schwartz or Bigger. Of the twenty-nine

jurors from which the final jury and alternates were selected, eighty-three percent had

been exposed to some publicity about the case.

¶18           In Bible, “nearly all of the potential jurors had some knowledge of the case
                                  ”

and half had formed an opinion about the defendant‟s guilt. 175 Ariz. at 563, 858 P.2d at

1166. Nevertheless, the court determined it was not a case “where the voir dire record

                                              9
itself shows that pervasive pretrial publicity so tainted the venire that jurors‟ statements

under oath regarding their ability to set aside preconceptions and render a verdict on the

evidence must be rejected. Id. at 565 n.6, 858 P.2d at 1168 n.6. Here, in comparison to
                         ”

Bible, fewer jurors had heard about the case and a lower percentage had formed an

opinion about the defendant‟s guilt. The percentage of prospective jurors who had been

exposed to publicity in this case and had formed an opinion about guilt is not so great as

to have required the trial court to conclude the publicity was so pervasive it could not

“give any credibility to the jurors‟ answers during voir dire. Cruz, 218 Ariz. 149, ¶ 15, 181
                                                             ”

P.3d at 204, quoting Bolton, 182 Ariz. at 300, 896 P.2d at 840.

¶19           Based on the totality of the circumstances, the publicity surrounding

Bigger‟s trial was not so pervasive as to render the trial fundamentally unfair. See Cruz,

218 Ariz. 149, ¶ 13, 181 P.3d at 203. Although voluminous, the publicity largely was

factual and non-inflammatory, and most occurred well in advance of Bigger‟s trial. See

Nordstrom, 200 Ariz. 229, ¶ 15, 25 P.3d at 727. We also note the trial court made

substantial efforts to ensure a fair and unbiased jury was seated. See Jones, 197 Ariz.

290, ¶ 45, 4 P.3d at 362 (no presumption of prejudice where trial court “also took the

precautionary steps necessary to choose an impartial jury The court repeatedly asked
                                                         ”).

prospective jurors if they would have any difficulty setting aside anything they might

have learned about Schwartz‟s trial and deciding Bigger‟s case only on the evidence

presented. No juror expressed he or she would have any difficulty doing so. Therefore,

the court did not abuse its discretion in determining prejudice could not be presumed.

                                             10
              Actual Prejudice

¶20           If prejudice cannot be presumed, a defendant instead must show “ pretrial
                                                                             „the

publicity was actually prejudicial and likely deprived him of a fair trial.‟ Cruz, 218 Ariz.
                                                                           ”

149, ¶ 21, 181 P.3d at 204, quoting State v. Davolt, 207 Ariz. 191, ¶ 49, 84 P.3d 456, 471

(2004). Courts look at “ effect of the publicity on the objectivity of the jurors‟ actually
                       „the

seated. Cruz, 218 Ariz. 149, ¶ 21, 181 P.3d at 204, quoting Murray, 184 Ariz. at 26, 906
      ”

P.2d at 559. For a court to find actual prejudice, jurors must have formed preconceived

notions of guilt they were unable to set aside. Blakley, 204 Ariz. 429, ¶ 16, 65 P.3d at 82.

¶21           In this case, during voir dire no seated juror admitted having formed any

opinion on Bigger‟s guilt or innocence and, although many were familiar with publicity

about the case, most had only vague recollections and did not recall specifically Bigger‟s

involvement. Therefore, Bigger has not established actual prejudice. See Davolt, 207

Ariz. 191, ¶ 50, 84 P.3d at 471 (prior knowledge of case insufficient to disqualify if juror

has not formed preconceived notions about case and believes can be fair and impartial);

see also Bolton, 182 Ariz. at 301, 896 P.2d at 841 (no actual prejudice where any prior

knowledge consisted “only of vague recollections Bible, 175 Ariz. at 566, 858 P.2d at
                                               ”);

1169 (no actual prejudice where almost all potential jurors had heard about case but all

said could set aside opinions and decide case based on evidence).

¶22           Bigger has not established prejudice should be presumed from the pretrial

publicity, nor has he established that publicity created actual prejudice. Therefore, the

trial court did not abuse its discretion in denying his motion for a change of venue.

                                             11
DNA Evidence

¶23              Bigger argues the trial court abused its discretion by denying his pretrial

motion to preclude testimony of two state‟s witnesses offering probability analyses of

DNA evidence because the analyses relied on theories he asserts are not accepted

generally in the relevant scientific community. Arizona uses the Frye2 test to determine

whether to admit expert testimony based on novel scientific evidence.3 Logerquist v.

McVey, 196 Ariz. 470, ¶ 62, 1 P.3d 113, 133 (2000). Frye applies “when an expert

witness reaches a conclusion by deduction from the application of novel scientific

principles, formulae, or procedures developed by others. Id. Under Frye, a court must
                                                       ”

determine whether the scientific principle underlying the expert testimony is “generally

accepted in the relevant scientific community. Bible, 175 Ariz. at 578, 858 P.2d at 1181.
                                             ”

Frye does not require the proponent of the evidence to show universal acceptance of the

reliability of a scientific principle or unanimity of scientific opinion on the subject. State

v. Superior Court, 149 Ariz. 269, 279, 718 P.2d 171, 181 (1986); State v. Garcia, 197

Ariz. 79, ¶ 19, 3 P.3d 999, 1002 (App. 1999). Although we review a trial court‟s decision

whether to admit expert testimony for an abuse of discretion, State v. Villalobos, 225

Ariz. 74, ¶ 25, 235 P.3d 227, 234 (Ariz. 2010), under Frye we review de novo whether



       2
           Frye v. United States, 293 F. 1013 (D.C. Cir. 1923).
       3
        In 2010, the legislature enacted A.R.S. § 12-2203, which purported to change the
Frye standard for admitting expert testimony. However, the law was enacted after
Bigger‟s trial and we held it unconstitutional as applied to the defendant in Lear v. Fields,
226 Ariz. 226, 245 P.3d 911 (App. 2011).
                                              12
expert opinion evidence rests on scientific principles that are accepted generally in the

relevant scientific community, Bible, 175 Ariz. at 578, 858 P.2d at 1181.

¶24           Arizona Department of Public Safety (DPS) and a private laboratory,

Reliagene Technologies, Inc. (Reliagene), analyzed numerous DNA samples from the

crime scene and from D.S.‟s car, including a swab containing a mixture of multiple

persons‟ DNA from the car‟s radio knob, labeled in evidence as LX39. Bigger filed a

pretrial motion to preclude any statistical probability evidence based on LX39, 4 arguing

the sample was a “low level mixture and there was no generally accepted approach to
                          ”

interpret such mixtures.

¶25           The trial court conducted a three-day Frye hearing prior to trial, where

Bigger presented testimony from experts including Dan Krane, Norah Rudin, and

Laurence Mueller. Ranajit Chakraborty testified as an expert witness for the state. Krane

testified there was “no generally accepted means of generat[ing] statistics for a low-level

mixture or in “low-copy number situations, which he defined as DNA samples of such
       ”                                 ”

little material that random effects complicate interpretation of the sample.       Mueller

testified there was no generally accepted method for interpreting mixed samples.

Chakraborty disagreed, testifying that DNA mixtures such as LX39 often are analyzed in

many United States laboratories and that it generally is acceptable to use established

methods to interpret mixtures containing partial results for one of the contributors. He


       4
       For all but LX39, the DNA results were either inconclusive as to Bigger or he
was excluded as a contributor.
                                            13
testified that most laboratories interpret low-level mixtures by excluding any inconclusive

portions of the DNA and basing statistical results on the remainder of the sample. The

court found there was a generally accepted method for interpreting low copy number

mixtures and denied Bigger‟s motion to preclude.

¶26           At trial, Curtis Reinbold, a criminalist for DPS, testified about DNA

analyses he had performed on LX39 using short tandem repeats (STR) testing. He

determined LX39 included a mixture of DNA from more than one person, that D.S. was

the major contributor of DNA, and that Bigger could not be excluded as the minor

contributor. Reinbold produced three reports on his analyses. He first used the random

man not excluded method (RMNE),5 and then the likelihood ratio method (LR),6 to

develop statistical results on the probability that a random person would fit the partial

profile of the minor contributor. Reinbold used LR to reach statistical results based on

his most recent test. Based on information from seven DNA locations, or loci, 7 he found

it was:

              three million times more likely to observe [the] mixed profile
              if [D.S.] and [Bigger were] the contributors than if [D.S.] and
              a random unrelated Caucasian [were] the contributors; 1.9

          5
        RMNE calculates the probability that an observed profile is from a person
unrelated to the known contributor.
          6
        LR measures the probability that the source of the DNA is from the suspect
divided by the probability that the source is a randomly selected person unrelated to the
suspect.
          7
        Although human DNA is identical at most regions, there are a small number of
locations, or loci, where differences occur. Typically, analysts test at thirteen or fifteen
loci. Although Reinbold tested LX39 at thirteen loci, data were available for only seven.
                                            14
              million times more likely [than] if [D.S.] and a random
              unrelated African-American [were] the contributors; and
              900,000 times more likely than if [D.S.] and a random
              Hispanic [were] the contributors.

¶27           Reliagene also analyzed two swabs from LX39. Gina Pineda, assistant

director and technical leader at Reliagene, testified that D.S. was the major contributor of

DNA in the LX39 sample. Bigger‟s profile matched the three loci8 containing information

about the minor contributor.      Pineda testified that particular profile “occurs with a

frequency of approximately 1 in 97 persons of the Caucasian population, 1 in 277 persons

of the African-American population, and 1 in 48 persons of the Hispanic population.
                                                                                  ”

Pineda used the “modified product rule9 to reach the probabilities based on her results.
                                      ”

¶28           On appeal, Bigger argues the trial court erred by failing to preclude

testimony offering probability analyses of DNA evidence because the analyses relied on

scientific principles not accepted generally in the relevant scientific community. Bigger

argues “neither the LR approach nor the RMNE (modified product rule) approach is

generally accepted for calculating the probability of a match involving low copy number
                  ”

(LCN) DNA. He argues, for example, that LR fails to account for the stochastic (or




       8
        Reliagene only considered three loci because “ the majority of the loci [it] didn‟t
                                                       at
detect a minor component . . . [or] a secondary donor at all.
                                                            ”
       9
        The modified product rule is a method, used in RMNE, where the analyst
multiplies together the frequency of the occurrence of each allele (base pair component of
DNA) to calculate the chance of a match at those alleles. The result is then modified for
particular subpopulations.
                                             15
random) effects that occur when analyzing small amounts of DNA.10 Krane testified that

when disproportionate amounts of DNA appear in a mixture so that one contributor‟s

amount is very small, or when the original sample itself is very small, stochastic effects

may become more prominent and make it less certain whether the sample or the

stochastic effects are governing the results.

¶29           LR, RMNE, and the modified product rule are DNA interpretation methods

generally accepted in the relevant scientific community. LR has been acknowledged by

Division One of this court as a Frye-compliant method for interpreting mixed DNA

samples. See Garcia, 197 Ariz. 79, ¶¶ 1, 26, 3 P.3d at 1000, 1004 (also noting National

Research Council (NRC) found “LRs should be admissible unless they are so

unintelligible that they provide no assistance to a jury or so misleading that they are

unduly prejudicial ).
                 ”

¶30           Further, Krane, Bigger‟s expert, conceded that neither the use of LR nor

RMNE is scientifically controversial.11 The modified product rule, used in RMNE, also


       10
          Bigger quotes P. Gill et al., DNA commission of the International Society of
Forensic Genetics: Recommendations on the interpretation of mixtures, 160 Forensic Sci.
Int‟l 90, 92 (2006) (herein ISFG Recommendations), to argue that experts observe “courts
are unwilling to accept the LR method because it fails to account for stochastic effects.
                                         ”
Bigger‟s use of this quote, taken out of its context, appears misleading at best. The article
first recommends the use of the LR method and, although acknowledging some courts
have not accepted it (without specifying a particular reason related to stochastic effects),
encourages scientists nonetheless to use LR routinely as the preferred method before
reporting evidence in line with any court requirements.
       11
          Bigger contends using the RMNE method with samples “involving stochastic
effects []or LCN mixtures is prejudicial to defendants. The article he cites in support of
                          ”
his critique does not assert, as he suggests, that neither LR nor RMNE is appropriate for
                                             16
has been accepted by Arizona courts. See Davolt, 207 Ariz. 191, ¶ 68, 84 P.3d at 474-75

(
“DNA evidence based on the product rule method of calculating the probability of a

match is acceptable when the database satisfies Frye requirements. )12; State v. Marshall,
                                                                 ”

193 Ariz. 547, ¶¶ 10-11, 975 P.2d 137, 141-42 (App. 1998).           Krane, Mueller, and

Chakraborty all agreed the modified product rule has been endorsed by the NRC and has

been used generally since 1996. See Marshall, 193 Ariz. 547, ¶ 10, 975 P.2d at 141

(endorsement by NRC strong evidence of general acceptance).

¶31           Bigger, however, argues these techniques are not accepted generally when

applied to “DNA typing using samples containing minute amounts of DNA, also known as

low copy number (LCN) samples. He contends such an application “is so nascent in its
                             ”

development that there is not . . . a consensus regarding the proper approach for

calculating the probability of a match involving low copy number DNA. In addition to
                                                                    ”

relying on his expert testimony, Bigger cites a number of scientific articles about LCN




interpreting mixtures. Nor does it establish scientific dispute has removed the method
from general acceptance. To the contrary, the article begins by stating “[t]here are two
different methods in common use to report DNA profiles: these are the classic profile
probability approach [RMNE] and the likelihood ratio approach.               ”     ISFG
Recommendations, supra, at 90. It merely goes on to propose that LR is preferred to
RMNE when interpreting mixtures. Id. at 91.
       12
         Although the issue was discussed in the trial court, Bigger does not dispute on
appeal the acceptability of the databases used by the state‟s analysts. Moreover, the state
presented evidence the databases used to generate the probability statistics admitted in
evidence were reliable.
                                            17
analysis.13 However, those articles do not establish that the methods used in this case

were not accepted generally to analyze a mixture such as LX39. First, the authors use

multiple definitions of LCN when discussing current developments and disputes in the

field, many of which focus on much smaller samples and do not apply directly to LX39.14

Although Krane testified LCN testing and testing low levels of DNA in a mixture were

“very related concepts, he acknowledged they are not synonymous, and Chakraborty
                      ”

testified the issues with LCN samples may not apply to mixtures like LX39. We need not

determine the proper definition for low copy number, or whether the DNA testing used in

this case is labeled properly as LCN; however, we do identify the definitions used by the

articles to the extent their relevance depends on whether they discuss methods used in

this case.15 For example, Bigger contends in his opening brief that one article concludes

“ should avoid altogether the statistical interpretation of mixed LCN samples. That
 we                                                                          ”

article, however, discusses small samples that require manipulation not attempted by the


       13
         Included in the articles offered by Bigger are those published after trial and
attached in an appendix to his reply brief. Although this court as a general rule does not
consider material outside the record on appeal, see State v. Saiers, 196 Ariz. 20, ¶ 7, 992
P.2d 612, 614 (App. 1999), when determining general acceptance under Frye, an
appellate court may“consider scientific literature published, as well as cases decided, after
trial. Bible, 175 Ariz. at 586 n.33, 858 P.2d at 1189 n.33.
     ”
       14
         For example, LCN is commonly defined as the analysis of less than 200
picograms of DNA, and sometimes as a technique sensitive enough to analyze only a few
cells (less than one picogram). See, infra, Appendix. LX39 consisted of about 14
nanograms (1 nanogram = 1,000 picograms), and DPS analyzed the sample by
amplifying just over one nanogram of DNA.
       15
       A partial list of LCN definitions as posed in the articles presented by Bigger, and
how they relate to LX39, is contained in the Appendix to this opinion.
                                             18
analysts in this case, such as with mixed “touch samples. Bruce Budowle et al., Validity of
                                                        ”

Low Copy Number Typing and Applications to Forensic Science, 50 Croatian Med. J.

207, 212 (2009).

¶32           Second, many of the articles Bigger cites present enhancements to existing

                                       —
methods for analyzing very small samples such as using computer models to calculate

                                  —
probabilities for inconclusive loci none of which was attempted in this case. E.g., Peter

Gill et al., LoComatioN: A software tool for the analysis of low copy number DNA

profiles, 166 Forensic Sci. Int‟l 128, 132 (2006) (model “more powerful than traditional
                                                                      ”

methods and takes interpretation “a stage further 16 As Chakraborty explained, these
                                                ”).

articles do not reflect that there is no generally accepted tool for statistical interpretation

in this case; rather, they represent that “DNA forensics has become so powerful and so

very generally applicable we are extending the horizon of this application by entertaining

more challenging situations.
                           ”

¶33           Proposed enhancements to established methods, and the debates

surrounding them, do not demonstrate that those established methods are no longer

generally accepted under Frye. See State v. Superior Court, 149 Ariz. at 279, 718 P.2d at

181 (need not show universal acceptance or unanimity of scientific opinion).                As

       16
        To determine which peaks are true DNA alleles, laboratories establish a
minimum threshold expressed in units of measurement known as relative fluorescence
units (RFU). In this case, the analysts developed statistical probabilities using only
conclusive results from the LX39 mixture, taking into account the alleles that appeared
                                     —
above their established thresholds seventy-five RFU for Pineda, and 100 RFU in
Reinbold‟s final report. They did not attempt to assign values to inconclusive loci, and
Bigger does not dispute that their threshold levels were appropriate.
                                              19
Budowle acknowledged, “STR typing strategies are sufficiently sensitive to detect alleles17

in the LCN range, without further modification. . . . Thus, LCN typing can be performed

with routine methods.      Nonetheless, enhancing the sensitivity of detection for LCN

typing has been sought. Bruce Budowle et al., Low Copy Number – Consideration and
                      ”

Caution, Publication 01-26 Federal Bureau of Investigation Laboratory Division

1 (2001),        available         at        http://www.promega.com/products/pm/genetic-

identity/ishi-conference-proceedings/12th-ishi-oral-presentations.            Bigger     tacitly

acknowledges this in his opening brief when he states that the articles urge “a new

approach to LCN reporting is needed to“elaborate upon current approaches.18
                                   ”           ”

¶34           Although Krane testified there is no generally accepted means of generating

statistical probabilities from a low-level mixture, Chakraborty testified that DNA

mixtures are analyzed in “many laboratories in the United States. Reinbold confirmed it is
                                          ”

not uncommon to analyze DNA mixtures with differing concentrations and partial

profiles, especially as the sensitivity of the analytical equipment has improved. Even the

professional papers Bigger relied upon at the Frye hearing admit that although mixture

interpretation is often challenging, it is “a routine . . . aspect of forensic DNA analysis, and
                                                                                           ”

common approaches include LR and exclusion probabilities like RMNE. Carll Ladd et

al., Interpretation of Complex Forensic DNA Mixtures, 42 Croatian Med. J. 244, 244

       17
         DNA‟s component parts include base pairs that determine genetic traits, called
alleles. Bible, 175 Ariz. at 576, 858 P.2d at 1179.
       18
        The article Bigger cites merely states in a brief section labeled “Future that: “A
                                                                                 ”
future approach would elaborate the combinatorial approaches . . . .           ” ISFG
Recommendations, supra, at 96.
                                          20
(2001). Because it was possible to analyze LX39 using established methods satisfying

Frye, the evidence was admissible subject to a foundational showing. See Bible, 175

                               “If
Ariz. at 580, 858 P.2d at 1183 ( Frye is satisfied, scientific evidence is admissible

„subject to a foundational showing.‟), quoting State ex rel. Collins v. Superior Court, 132
                                   ”

Ariz. 180, 196, 644 P.2d 1266, 1282 (1982).

¶35           Bigger also argues Reinbold‟s and Pineda‟s LR and RMNE formulas were

flawed because they were based on partial information and the missing data could have

excluded Bigger as a match.19       To the extent he is arguing formulas that exclude

inconclusive portions of a profile are not accepted generally, the state‟s evidence proved

otherwise. Because “this case [did] not involve the most challenging aspects of LCN

interpretation, Chakraborty testified, he “would use the method that most forensic
              ”

laboratories in the U.S. use, namely, when you have [a] large amount of imbalance of

contribution from the mixture components, you declare some loci as inconclusive, . . .

exclude those loci and then use a much . . . simpler theory based on the remaining loci,
                                                           ”

which is a more conservative approach.20 The analyst removes the inconclusive loci and


       19
        Even if this argument relies on the contention LR and RMNE are not accepted
generally for use in this case, we already have rejected that argument.
       20
         Bigger argues DPS and Reliagene did not perform their statistical analyses using
the method explained by Chakraborty because he stated analysts should provide statistics
based on the “unincluded loci, whereas the analysts in this case calculated probabilities
                                ”
based only on included loci. It is clear from the context of Chakraborty‟s statement,
combined with his later testimony“  —look at the loci where you can definitely include and
give statistics based on that that he agrees statistical results should be based only on the
                            ”
                            —
loci that were not excluded as inconclusive. Reinbold testified he did not use
“inconclusive loci to calculate statistics, and Pineda based her calculations only on the
             ”
                                              21
then calculates results based on the definitive loci without accounting for stochastic

effects. Chakraborty testified it is generally acceptable to interpret a mixture with only a

partial profile for the minor contributor using established methods, and whether or not

stochastic effects are occurring should be considered on a case-by-case basis.21 He

disagreed with Bigger‟s suggestion that stochastic effects must be included in every

statistical calculation involving low-level mixtures.

¶36           Similarly, Bigger contends the calculation Reinbold based his probability

statistics on was flawed because it “did not account for . . . the fact that Bigger could have

been excluded by a small peak he found at one locus. We already have determined that
             ”

generally accepted methods permitted admission of this statistical evidence based only on

the conclusive portions of a partial sample, and there was no evidence the excluded result

at this locus was reliable enough to be included. Reinbold observed the small peak while

running a test at forty-six RFU (relative fluorescence units), well below the laboratory‟s

established threshold standard for determining which peaks are true DNA alleles, and

“couldn‟t get it to repeat despite several attempts. Therefore, Reinbold concluded it was
                         ”

not a “real DNA peak. As Pineda testified, any single allele above the threshold could
                    ”




three loci where the minor component was present. Moreover, Chakraborty testified at
trial that he found Reinbold‟s LR statistics to be both correct and conservative.
       21
          Chakraborty reviewed Reinbold‟s calculations and found that he had included the
possibility of stutter (one type of stochastic effect), “making his conclusions (as well as
statistics) conservative.
                        ”
                                             22
have and would have excluded Bigger if it was different than Bigger‟s, but no such allele

was found.

¶37           Moreover, whether Reinbold correctly implemented an otherwise generally

accepted technique goes to the weight of the evidence, rather than its admissibility. See

State v. Tankersley, 191 Ariz. 359, ¶ 21, 956 P.2d 486, 493 (1998) (reliability of

particular result based on implementation, rather than reliability of technique itself, is

“foundational consideration[] governed by ordinary evidentiary standards abrogated on
                                                                       ”),

other grounds by State v. Machado, 226 Ariz. 281, 246 P.3d 632 (2011). Once the trial

court has determined a particular approach is accepted generally in the relevant scientific

community, Bible, 175 Ariz. at 578, 858 P.2d at 1181, it is the jury‟s task to weigh the

significance of any errors in implementing the approach to the facts of a case. State v.

Van Adams, 194 Ariz. 408, ¶ 34, 984 P.2d 16, 27 (1999).

¶38           The state provided sufficient evidence to establish that the analytical

techniques used by DPS and Reliagene, and presented by Reinbold and Pineda at trial,

are not novel, but rather are methods generally accepted for providing probability

statistics. The disputes Bigger highlights about new methods to enhance LCN analysis

do not indicate that established methods no longer are accepted generally to deal with

DNA mixtures and stochastic effects.

¶39           Because LR, RMNE, and the modified product rule procedures are

generally accepted techniques that satisfy Frye when utilized in this type of case to

analyze DNA mixtures with major and minor components, the trial court did not abuse its

                                            23
discretion by admitting Reinbold‟s and Pineda‟s testimony regarding DNA probability

calculations. Although the proper implementation of each method may depend on the

facts of each case, those decisions go to the weight of such evidence and become the

proper subject of cross-examination. See Tankersley, 191 Ariz. 359, ¶ 21, 956 P.2d at

493.   We leave for another case the determination of whether there is a generally

accepted method for achieving probability statistics from DNA templates significantly

smaller than those observed here, or where analysts seek to interpret results below a

laboratory‟s established minimum RFU threshold.

Third-Party Culpability Evidence

¶40           Bigger argues the trial court abused its discretion in precluding him from

presenting the jury with evidence of a third party‟s culpability. Bigger sought to introduce

evidence D.S.‟s wife, Daphne, had murdered D.S., including evidence that D.S. recently

had increased the benefit amount of his life insurance policy, of which his wife was the

sole beneficiary, that she was not excluded as a contributor to DNA found in his vehicle,

and that she had acted suspiciously when officers came to her home on the night he was

murdered.    Bigger also sought to introduce evidence D.H. was responsible for the

murder, including testimony that coworkers, including K.E., saw D.H. around the time of

the murder cleaning and discarding, as Bigger asserts, a “bloody knife22 and that his
                                                                ”

whereabouts were unknown the night of the murder. Bigger also sought to introduce


       22
         K.E. described the knife as “dirty and could not say whether there was blood on
                                           ”
the knife.
                                            24
testimony that D.H. had asked K.E. whether she would ever kill for money. The court

precluded all of this evidence.

¶41           The admissibility of evidence offered to prove third-party culpability is

governed by Rules 401 through 403 of the Arizona Rules of Evidence.23                   State v.

Machado, 226 Ariz. 281, ¶ 16, 246 P.3d 632, 635 (2011). Such evidence is relevant

under Rule 401 only when it “
                            „tend[s] to create a reasonable doubt as to the defendant‟s

guilt.‟ Id. n.2, quoting State v. Gibson, 202 Ariz. 321, ¶ 16, 44 P.3d 1001, 1004 (2002).
      ”

The trial court has discretion to exclude relevant evidence of third-party culpability “ its
                                                                                       „if

probative value is substantially outweighed by the danger of unfair prejudice, confusion

of the issues, or misleading the jury, or by considerations of undue delay, waste of time,

or needless presentation of cumulative evidence.‟ Id., quoting Ariz. R. Evid. 403.
                                                ”

¶42           “[E]vidence of a third party‟s culpability . . . is neither relevant nor subject to

analysis under Rule 403, unless it tends to create a reasonable doubt that the defendant

committed the offense. State v. Machado, 224 Ariz. 343, ¶ 17, 230 P.3d 1158, 1167-68
                     ”

(App. 2010), aff’d, 226 Ariz. 281, 246 P.3d 632 (2011). A defendant is not entitled to

raise unfounded suspicions or to simply “
                                        „throw strands of speculation on the wall and see

if any of them will stick.‟ Id. n.11, quoting David McCord, “But Perry Mason Made It
                          ”

Look So Easy!”: The Admissibility of Evidence Offered by a Criminal Defendant to


       23
         Rule 401, Ariz. R. Evid., states that relevant evidence is “evidence having any
tendency to make the existence of any fact that is of consequence to the determination of
the action more probable or less probable. Rule 402, Ariz. R. Evid., states that all
                                             ”
relevant evidence is admissible except as provided by other applicable law.
                                              25
Suggest that Someone Else is Guilty, 63 Tenn. L. Rev. 917, 984 (1996). “The trial court

has considerable discretion in determining the relevance and admissibility of evidence,

and we will not disturb its ruling absent a clear abuse of that discretion. State v. Amaya-
                                                                          ”

Ruiz, 166 Ariz. 152, 167, 800 P.2d 1260, 1275 (1990). However, when evaluating

evidence of third-party culpability under Rule 403, Ariz. R. Evid., we, as does the trial

court, view that evidence in the light most favorable to the proponent, maximizing

probative value and minimizing prejudicial effect. Machado, 224 Ariz. 343, n.1, 230

P.3d at 1164 n.1.

¶43           The trial court determined the evidence of Daphne‟s purported guilt was

irrelevant by the above standard and we agree. The proffered evidence constitutes no

more than “[v]ague grounds of suspicion. State v. Fulminante, 161 Ariz. 237, 252, 778
                                       ”

P.2d 602, 617 (1988). Moreover, the evidence had “trivial probative value once placed in

context, see Machado, 224 Ariz. 343, ¶ 45, 230 P.3d at 1175, as the information Bigger
       ”

sought to present easily could be explained.24 Consequently, it did not tend to create a

reasonable doubt as to Bigger‟s guilt, see Machado, 226 Ariz. 281, n.2, 246 P.3d at 635

n.2, and the court did not abuse its discretion in excluding the evidence.




       24
        Daphne explained to officers that she had asked whether her husband had been
harmed when they came to her home because she knew he had not come home and
because she knew someone “really despised him. In addition, it was D.S. who had
                                                  ”
increased the life insurance policy on the advice of a financial planner. Moreover, the
possible presence of Daphne‟s DNA in her husband‟s vehicle is neither surprising nor
probative of potential guilt.
                                             26
¶44          The trial court also determined evidence Bigger had proffered of D.H.‟s

guilt was irrelevant because it raised only a possible ground of suspicion, and under Rule

403, Ariz. R. Evid., any relevance was outweighed substantially by confusion of the

issues. The court did not abuse its discretion in excluding the evidence because the

timing of the “knife incident could not be connected sufficiently to the time of the murder
                            ”

and thus “it offer[ed] only a possible ground of suspicion against another. See State v.
                                                                          ”

Prion, 203 Ariz. 157, ¶ 21, 52 P.3d 189, 193 (2002). After initial uncertainty, K.E. told

detectives in a follow-up interview that she had seen D.H. cleaning and disposing of a

                                               —
knife before July 2004, months before the murder timing of which she was certain based

on when D.H. had left his position as manager at her workplace and her conversation

with the new manager about her July birthday. The court determined there was “no

credible evidence that K.E.‟s recollection of when the knife incident had occurred was
                 ”

incorrect, and the record does not establish this determination was erroneous. 25 Because

the court did not abuse its discretion in excluding the evidence based on relevance, we

need not address whether it otherwise was inadmissible under Rule 403, Ariz. R. Evid.

See Machado, 224 Ariz. 343, ¶ 17, 230 P.3d at 1167-68.




      25
         Bigger suggests another employee‟s account of the knife incident contradicts
K.E.‟s recollection of the timing. However, in that employee‟s interview with detectives,
he was uncertain about when the incident occurred. Although he stated it may have
happened in the last four months of when he was working there, and that he had started a
new job immediately in January 2005, he also said he believed the incident occurred in
the summertime but could not “really narrow down too much of what was going on.  ”
                                            27
¶45           The trial court also did not err in excluding testimony about D.H. having

asked K.E. whether she would kill for money because it was hearsay and did not fall

within any exception to the rule precluding the admission of hearsay evidence. Bigger

urged the court to admit the statement under the state-of-mind exception in Rule 803(3),

Ariz. R. Evid., as a statement against interest under Rule 804(b)(3), Ariz. R. Evid., or

under the “catch-all hearsay exception.26 The statement merely posed a hypothetical
                   ”

question and, therefore, was not admissible under the state-of-mind exception in Rule

803(3) because it neither described a “present feeling or future intent[], nor did it “tend to
                                                                         ”

prove relevant conduct of the declarant. See State v. Fulminante, 193 Ariz. 485, ¶¶ 32-
                                       ”

33, 975 P.2d 75, 85 (1999).

¶46           The statement similarly is inadmissible under the “catch-all exception in
                                                                         ”

Rule 803(24). It was not “offered as evidence of a material fact, as we already have
                                                                ”

determined evidence of D.H.‟s purported guilt was irrelevant and inadmissible, and the

statement was no more than a hypothetical question. Therefore, the court did not abuse

its discretion in determining the statement was inadmissible. See Amaya-Ruiz, 166 Ariz.




       26
         On appeal, Bigger does not contend the statement was admissible as a statement
against interest and we do not address its admissibility on that ground. Moreover, we do
not address his argument on appeal that the statement was admissible because it had a
“non-hearsay purpose because that argument was not raised below and he has not argued
                     ”
any error was fundamental. See State v. Henderson, 210 Ariz. 561, ¶¶ 18-19, 115 P.3d
601, 607 (2005).
                                             28
at 167, 800 P.2d at 1275 (
                         “The trial court has considerable discretion in determining the

relevance and admissibility of evidence . . . . ).27
                                              ”

                                          Disposition

¶47            For the foregoing reasons, we affirm.




                                             /s/ J. William Brammer, Jr.
                                             J. WILLIAM BRAMMER, JR., Presiding Judge


CONCURRING:



/s/ Philip G. Espinosa
PHILIP G. ESPINOSA, Judge



/s/ Joseph W. Howard
JOSEPH W. HOWARD, Chief Judge




       27
        Because we find no error, we do not address Bigger‟s claim that the alleged errors
cumulatively constituted a violation of his due process rights.
                                               29
                                         Appendix

¶1             Arizona Department of Public Safety (DPS) recovered about 14 nanograms

of DNA material in swab LX39. To analyze the swab, DPS amplified just over one

nanogram of DNA.1 It found LX39 was a mixture, and the minor component of the

sample was about 1/30th of the total amount. The various definitions of LCN appearing

in the articles offered by Bigger focus on the size of the starting sample (template), and

do not necessarily contemplate mixtures where the starting sample is not LCN. For

example:

      LCN is “usually associated with a low amount of DNA (less than 200
       [picograms2]), or “a technique sensitive enough to analyze just a few cells. P. Gill
                    ”                                                             ”
       et al., DNA commission of the International Society of Forensic Genetics:
       Recommendations on the interpretation of mixtures, 160 Forensic Sci. Int‟l 90, 96
       (2006) (herein ISFG Recommendations); Peter Gill, Application of Low Copy
       Number DNA Profiling, 42 Croatian Med. J. 229, 229 (2001) (herein Application
       of LCN).

      LCN typing may be contrasted with STR (short tandem repeat) testing at its
       “
       optimum efficiency where one nanogram of DNA is analyzed and not more than
                          ”
       28-30 cycles of amplification are carried out.3 Application of LCN, supra, at 229.
       The article discusses ways to “seek to increase the sensitivity of [scientific]
       methods to analyze samples below 250 picograms and using more than 28-30
              ”
       cycles of amplification, noting that analysis of those samples suffered
       disadvantages due to stochastic effects. Id.


        1
         Reinbold testified his laboratory‟s target amount of DNA to use for analysis was
one nanogram, and Pineda confirmed that manufacturers typically recommend a template
or starting amount between one and two nanograms of DNA.
        2
       There are 1,000 picograms (pg) in one nanogram; i.e., 0.1 nanograms equals one
hundred picograms. One picogram is the equivalent of DNA from approximately thirty
cells.
        3
      Reliagene used 28 cycles to amplify the DNA samples. Testimony by a former
DPS analyst suggested that Reinbold also used 28 cycles of amplification.

                                             1
      Due to the success of STR typing, “the envelope of the technology is being pushed
       to type ever smaller amounts of DNA, even down to the equivalent of DNA
       contained in a single cell[,] . . . known as low copy number (LCN) typing, which
                                                                                  ”
       raises reliability concerns. Bruce Budowle, Low Copy Number Typing Still Lacks
       Robustness and Reliability, in Proceedings from the 20th International Symposium
       on Human Identification at 1 (2010), available at http://www.promega.com/
       profiles/1302/1302_02.html.

      LCN involves the “analysis of any sample that contains less than 200 [picograms]
       of template DNA including touch samples that are too small for conventional
                          ”
       analysis. Bruce Budowle et al., Validity of Low Copy Number Typing and
       Applications to Forensic Science, 50 Croatian Med. J. 207, 207, 208, 212 (2009).
       Generally, LCN is the “analysis of any DNA sample where the results are below
       the stochastic threshold for reliable interpretation, meaning that the height of the
                                                           ”
       allele peaks “by definition would fall below the established stochastic threshold for
       conventional STR typing4 and require manipulations of the amplification process.
                                  ”
       Id. at 207, 211.

      There are concerns about LCN typing, “particularly for touch samples and for
                                                                          ”
       “
       complex mixture touch samples, as revealed in experiments where laboratories
                                       ”
       divided 100 pg samples into thirds or less. Bruce Budowle et al., Low copy
       number typing has yet to achieve “general acceptance,” 2 Forensic Sci. Int‟l:
       Genetics Supplement Series 551, 551, 552 (2009).

      Low template DNA profiling techniques include “processes which seek to obtain
       profiles from DNA samples below 200 picogram[s] (pg) and the application of
       supra-28 cycle amplification. Brian Caddy et al., A Review of the Science of Low
                                    ”
       Template DNA Analysis 3 (2008), available at http://www.homeoffice.gov.uk/
       publications/police/operational-policing/Review_of_Low_Template_DNA_1.pdf?
       view=Binary.

¶2             In some contexts, scientists use broader definitions for LCN that may

include mixtures. For example:

      “LCN typing is better defined as the analysis of any results below the stochastic
       threshold for normal interpretation. Bruce Budowle et al., Low Copy Number –
                                          ”
       Consideration and Caution, Publication 01-26 Federal Bureau of Investigation

        4
         Reinbold and Pineda, by contrast, generated their probability statistics from
alleles that were above the thresholds established by their laboratories (100 RFU and 75
RFU respectively).

                                              2
        Laboratory Division 1 (2001), available at http://www.promega.com/~/media/
        files/resources/conference%20proceedings/ishi%2012/oral%20presentations/budo
        wle.ashx?la=en.

      The operational definition of LCN is “the manifestation of stochastic effects. It “is
                                                                                    ”
       usually associated with a low amount of DNA (less than 200 pg) but stochastic
                                                                          ”
       effects may occur in some mixtures where the minor component is more
       susceptible to such random effects.5 ISFG Recommendations, supra, at 96.

¶3             Testimony about whether LX39 was an LCN sample, and whether disputes

about LCN presented in scholarly articles applied to this case, varied based on the

definition applied. For example:

      Reinbold testified he did not consider this an LCN case because the term usually
       “refers to doing samples that are just several cells,” for example a fingerprint, and
       involves different procedures.

      Pineda did not describe this as an LCN case because she defined LCN as “analysis
       of DNA below the minimum threshold that each lab has set, or where the total
                                                                    ”
       amount of DNA in the sample is less than 100 pg.

      State expert Chakraborty testified that “[t]his was not a strict LCN case, and that
                                                                                ”
       the issues that arise when starting with a very small amount of DNA may not
       apply in this case.

      However, Chakraborty did acknowledge that LX39 could fit Budowle‟s definition
       of LCN because the two contributors of DNA to the mixture were of vastly
       different concentrations.

      Krane testified that although LCN and testing a low-level amount of DNA in a
       mixture are not synonymous, “they are very related concepts.
                                                                  ”

      Chakraborty testified that “the issues that relate to very small amount[s] of DNA in
                                                                                        ”
       starting templates may not be applicable to minor components of a mixture.




        5
        The occurrence of these effects depends on each case and, in some cases, the
probability of particular stochastic effects decreases to zero. ISFG Recommendations,
supra, at 95.
                                              3